266 F.2d 235
HUMBLE OIL & REFINING COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 17128.
United States Court of Appeals Fifth Circuit.
April 17, 1959, Rehearing Denied June 3, 1959.

Petition for Review of Orders of the Federal Power Commission.
W. J. Merrill, Washington, D.C., Carl Illig, William H. Holloway, Houston, Tex., E. W. Montgomery, II, Jackson, Miss.  (Nelson Jones, Houston, Tex., on the brief), for intervenor.
Howie, Howie & Montgomery, Jackson, Miss., on the brief for intervenors.
M. M. McGowan, Jackson, Miss., pro se.  (Wright, Overstreet, Kuykendall & Perry, Jackson, Miss., on the brief).
Willard W. Gatchell, Gen. Counsel, Howard E. Wahrenbrock, Solicitor, William W. Ross, Atty., Federal Power Comm., Washington, D.C., for respondent.
Before TUTTLE, JONES and BROWN, Circuit Judges.
JONES, Circuit Judge.


1
This is a companion case to the four cases decided today which are styled Sun Oil Company v. Federal Power Commission, 5 Cir., 266 F.2d 222; Hunt Oil Company v. Federal Power Commission, 5 Cir., 266 F.2d 232; Magnolia Petroleum Company v. Federal Power Commission, 5 Cir., 266 F.2d 234; and Richardson v. Federal Power Commission, 5 Cir., 266 F.2d 233.


2
The facts in this case are not different in any material respect from those in Sun Oil Company v. Federal Power Commission, supra.  For the reasons assigned in the opinion in that case, the orders of the Federal Power Commission are


3
Affirmed.


4
JOHN R. BROWN, Circuit Judge (dissenting).


5
For dissenting opinion see Sun Oil Company v. Federal Power Commission, 5 Cir., 1959, 266 F.2d 222, 227.


6
Rehearing denied: JOHN R. BROWN, Circuit Judge, dissenting.